Title: To James Madison from Joel Barlow, 2 May 1812
From: Barlow, Joel
To: Madison, James


Dear Sir
Paris 2nd. May 1812
It is impossible to form a satisfactory opinion at this time as to the result of the propositions contained in my letter of yesterday to the minister, a copy of which I herewith send to the Secretary of State.
You will have perceived that the polestar from which I have all along graduated my compass was to remove the cause of war with England. The object of this government being directly contrary, you will easily discern at least one of the causes of the delays they have practised not only in completing the arrangements I had prepared, but in answering official letters on pressing subjects, in giving up ships which they really meant to give up, in explaining themselves distinc[t]ly on any point that could bear upon our relations with England, & finally in the studied omission of the United States on the occasion of the Duke’s report of the 10th. of March, of which I took notice in my letter to the Secy. of State, of the 16th. of that month. The only chance of arriving at my object was to conceal it, & whenever I alluded to our impending war with England it was necessary to assume that it was inevitable. As this however was not very apparent I could not push the minister for an explicit declaration & solemn promulgation as to the repeal of the decrees. To have asked him for it would have done more harm than good; until the prince regent’s declaration has luckily come to my aid.This has enabled me to raise a strong demand founded on facts that cannot be denied, nor with decency overlooked.
I think it will now appear pretty plain, as far as this government can judge of our affairs, that the war is so positively decided on by the British, as that the French would run no risk of preventing it by agreeing to my demand. And I have put it on the double footing of undeniable justice to us, & of producing a unanimity in our country in war measures.
